Exhibit 10.7

 

THIRD AMENDMENT TO 2015 GUARANTY FEE AGREEMENT AND

SECOND AMENDMENT TO 2016 GUARANTY FEE AGREEMENT

 

This Third Amendment to 2015 Guaranty Fee Agreement and Second Amendment to 2016
Guaranty Fee Agreement (this “Amendment”), dated as of December 27, 2016 (the
“Amendment Date”), is entered into by and among each of Determine, Inc., a
Delaware corporation (the “Company”), Lloyd I. Miller, III (“Mr. Miller”),
MILFAM II L.P. (“MILFAM”) and Alimco Financial Corporation (formerly known as
Alliance Semiconductor Corporation) (“ALFC” and, together with Mr. Miller and
MILFAM, the “Guarantors”). Capitalized terms used but not otherwise defined
herein shall have the meaning assigned to them in the Fee Agreements (as defined
below).

 

The Company, Mr. Miller and MILFAM are parties to the Guaranty Fee Agreement,
effective as of March 11, 2015, as amended by Amendment to Guaranty Fee
Agreement, effective as of February 3, 2016, and as amended by Second Amendment
to 2015 Guaranty Fee Agreement and Amendment to 2016 Guaranty Fee Agreement,
dated as of April 22, 2016 (as amended, the “2015 Fee Agreement”), pursuant to
which the Company agreed to pay certain fees to Mr. Miller and MILFAM in
exchange for the debt Guaranties provided by Mr. Miller and MILFAM contemplated
thereunder.

 

The Company and ALFC are parties to the Guaranty Fee Agreement, dated as of
February 3, 2016, as amended by Second Amendment to 2015 Guaranty Fee Agreement
and Amendment to 2016 Guaranty Fee Agreement, dated as of April 22, 2016 (as
amended, the “2016 Fee Agreement” and, together with the 2015 Fee Agreement, the
“Fee Agreements”) pursuant to which the Company agreed to pay certain fees to
ALFC in exchange for the debt Guaranty provided by ALFC contemplated thereunder.

 

Certain of the Guarantors have agreed to guarantee additional borrowed amounts
under the credit facility provided to the Company by Western Alliance Bank, as
successor in interest to Bridge Bank, National Association, and in connection
with such additional guaranty, the Company and the Guarantors desire to amend
the Fee Agreements and pay certain accrued fees thereunder with shares of
Company stock, as more fully set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the Company and the Guarantors hereby agree as
follows:

 

1.     Amendment of 2015 Fee Agreement Monthly Fee. Section 1(b) of the 2015 Fee
Agreement is hereby further amended to include the following paragraph at the
end of Section 1(b):

 

“Notwithstanding the foregoing, effective on January 1, 2017, for the remaining
term of this Agreement, the Monthly Fee shall equal (i) 10% of the Guaranteed
Amount divided by (ii) 12. The aggregate amount of the unpaid Monthly Fees shall
be payable in cash on the Payment Date. The Monthly Fees shall accrue, without
interest, on the first business day of each month during the term of this
Agreement.”

 

2.     Amendment of 2016 Fee Agreement Monthly Fee. Section 1(b)(iii) of the
2016 Fee Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(iii)     Notwithstanding the foregoing, effective on January 1, 2017, for the
remaining term of this Agreement, the Monthly Fee shall equal (i) 10% of the
Guaranteed Amount divided by (ii) 12. The aggregate amount of the unpaid Monthly
Fees shall be payable in cash on the Payment Date. The applicable Monthly Fees
shall accrue, without interest, on the first business day of each month during
the term of this Agreement.”

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Payment Shares.

 

a.     Payment of Certain Accrued Fees. The Company and the Guarantors agree
that, effective upon the Amendment Date, $524,000 (the “Payment Amount”) of the
Monthly Fees previously accrued under the Fee Agreements, as amended hereby, is
hereby paid and satisfied in full by the issuance to the Guarantors of 277,248
fully paid and nonassessable shares of Company common stock, $0.0001 par value
per share (the “Payment Shares”). The Payment Shares shall be issued to the
Guarantors in such amounts as set forth on Exhibit A to this Amendment. As soon
as reasonably practicable following the Amendment Date, the Company shall cause
its transfer agent to deliver certificates to the Guarantors, registered in such
name or names as the Guarantors may designate, representing the Payment Shares.
The Guarantors hereby waive any notice period under the Fee Agreements in
connection with the payment of the Payment Amount with the Payment Shares.

 

b.     Representations and Warranties of the Guarantors. Each Guarantor hereby
represents and warrants to the Company that:

 

i.     Organization and Existence. Such Guarantor, if such Guarantor is an
entity, is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority, and if such Guarantor is a natural
person, all requisite power and authority, to invest in the Payment Shares
pursuant to this Amendment.

 

ii.    Authorization. The execution, delivery and performance by such Guarantor
of this Amendment has been duly authorized and will constitute the valid and
legally binding obligation of such Guarantor, enforceable against such Guarantor
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

iii.   Purchase Entirely for Own Account. The Payment Shares to be received by
such Guarantor hereunder will be acquired for such Guarantor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act 1933, as amended (the “1933
Act”), and such Guarantor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the 1933
Act, without prejudice, however, to such Guarantor’s right at all times to sell
or otherwise dispose of all or any part of such Payment Shares in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Guarantor to hold the
Payment Shares for any period of time. Neither such Guarantor nor any affiliate
of such Guarantor is a broker-dealer registered with the SEC under the
Securities Exchange Act of 1934, as amended, or an entity engaged in a business
that would require it to be so registered.

 

iv.   Investment Experience. Such Guarantor acknowledges that it can bear the
economic risk and complete loss of its investment in the Payment Shares and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

v.    Restricted Securities. Such Guarantor understands that the Payment Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

 
2

--------------------------------------------------------------------------------

 

 

vi.   Legends. It is understood that certificates evidencing the Payment Shares
may bear the following or any similar legend:

 

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

If required by the authorities of any state in connection with the issuance of
sale of the Payment Shares, the legend required by such state authority.

 

vii.  Accredited Investor. Such Guarantor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the 1933 Act, as amended by
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

4.     Miscellaneous.

 

a.     Effect on Fee Agreements. Except as amended hereby, the 2015 Fee
Agreement and the 2016 Fee Agreement shall remain in full force and effect. For
the avoidance of doubt, all previously accrued Monthly Fees and other amounts in
excess of the Payment Amount continue to be outstanding and payable by the
Company pursuant to the Fee Agreements.

 

b.     Further Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Amendment and to effect the issuance of the Payment
Shares.

 

c.     Notice. All notices and communications required or permitted hereunder
shall be given as set forth in the Fee Agreements.

 

d.     Successors and Assigns. This Amendment, and the obligations and rights of
the parties hereunder, shall be binding upon and inure to the benefit of the
parties’ respective heirs, personal representatives, successors and assigns.

 

e.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of conflicts of laws of any jurisdiction).

 

f.     Entire Agreement. This Amendment, along with the Fee Agreements (as
amended hereby), shall constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.

 

g.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
2015 Guaranty Fee Agreement and Second Amendment to 2016 Guaranty Fee Agreement
as of the date first written above.

 

 

“Company”

 

 

 

 

 

 

DETERMINE, INC.

 

                  By: /s/ John K. Nolan       John K. Nolan       Chief
Financial Officer                             “Guarantors”             LLOYD I.
MILLER, III                     /s/ Lloyd I. Miller, III     Signature          
                  MILFAM II L.P.             By: MILFAM LLC     Its: General
Partner                     By: /s/ Lloyd I. Miller, III     Name: Lloyd I.
Miller, III     Title: Manager                             ALIMCO FINANCIAL
CORPORATION,     formerly known as Alliance Semiconductor Corporation          
          By: /s/ Alan B. Howe     Name: Alan B. Howe     Title: CEO  

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PAYMENT SHARES ALLOCATION

 

Guarantor

Number of Payment Shares

Amount of Accrued Monthly Fees Satisfied by Issuance of Payment Shares

Lloyd I. Miller, III

73,471

$138,859.49

MILFAM II L.P.

73,471

$138,859.49

Alimco Financial Corporation

130,306

$246,281.02

Totals:

277,248.00

$524,000.00

 